RENDLEN, Chief Justice,
concurring in part and dissenting in part.
I agree that the judgment must be reversed. It is my opinion, however, that the remand should be with directions to dismiss the petition, for the reason that the evidence fails to show that the standards for adoption without consent under §§ 453.-030(3) and 453.040(4) RSMo 1978, which were in force at the time the operative events occurred, have been met. The controlling authority is Adoption of R.A.B. v. R.A.B., 562 S.W.2d 356 (Mo. banc 1978), unanimously decided by this Court.
“Willful abandonment” is a strong term, which is indicative of the policy of the statute. The issue in an involuntary adoption case is far different from the issue in a custody case. In the latter, the paramount consideration is the welfare of the child. *535Until there is proof of willful abandonment, however, the court does not reach the question of the child’s welfare, R.A.B., supra.
Bearing in mind our obligation to defer to the findings of the trial court, Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976), I would hold that the admitted facts of the attempted visit during the Christmas season of 1978 were sufficient to demonstrate that there was no willful abandonment. The strong statutory language should not be subject to dilution by the concept of “constructive” abandonment.
But we do not have to rest our conclusion on the' December, 1978 attempts. The events in September and October of 1979 were unequivocal. The mother wanted to see her child, and made attempts, first by telephone, then by personal contact, and finally by going to court. She was refused by the father. The undisputed facts are inconsistent with the claim of willful abandonment, which connotes permanence. Matter of K.M.B., 544 S.W.2d 590 (Mo.App.1976).
The evidence simply does not support the findings which must be made to justify the permanent severance of the parental bond. The question is not whether the appellant is a good or attentive mother, but whether she is to be characterized, in the law, as being no mother at all. The proof is not there and the case should be remanded with instructions to dismiss the petition.